DETAILED ACTION
The instant application having Application No. 16/608237 filed on 10/25/2019 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on 04/27/2017 (JAPAN 2017-088206). Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Allowable Subject Matters
Claims 7-12 would be allowed if the pending claim objections/rejections were overcome. Claims 1-6 were cancelled. The following is an examiner’s statement of reasons for allowance.

Claims 7-8 are allowed over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art found any motivation to combine any of the said prior art reference which teach the limitation “wherein the first information includes information indicating a periodicity of one or more of s of the one or more of the blocks of a neighbor cell is same or not as that of a serving cell” with respect to the additional claimed subject matter and in particular the specific boundaries as recited in the claim. It is noted that the closest prior art, Takeda et al. (US 2019/0349108 A1) discloses “[(fig. 6B and par. 0046), The user equipment apparatus detects the portion of the SS block index included in one or more SSs of the PSS, the SSS, and the TSS at the time of detecting a cell ID using the PSS and the SSS. The user equipment apparatus also detects the remaining portion of the SS block index at the time of detecting the PBCH.]”. 

However, Takeda fails to disclose at least the claim limitations “wherein the first information includes information indicating a periodicity of one or more of s of the one or more of the blocks of a neighbor cell is same or not as that of a serving cell”. Thus, Takeda does not disclose or render obvious the above underlined limitations as claimed. Claims 9-12 are also allowed based on the same reason above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Objections
Claims 7-12 are objected to because of the following informalities: 
Regarding claim 7, the limitation “the third information includes information to indicate whether the time position of one or more of the blocks of neighbor cell is same or not as that of a serving cell” should be replaced with “the third information includes information to indicate whether the time positions of the one or more of the blocks of a neighbor cell is same or not as that of a serving cell” in order to provide a proper reference to the previously cited limitations in the claim. The same objections/corrections will also apply to claims 8-12. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation “a periodicity of one or more of the blocks” (lines 8 to 9). However, there is insufficient antecedent base for this limitation in the claims. Applicant should replace “one or more of the blocks” with “one or more of blocks”. The same rejection/correction will also apply to claims 8-12.

Fort the purpose of examination, the limitation “a periodicity of one or more of the blocks” is interpreted as “a periodicity of one or more of blocks”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication
Chen et al. (US 2020/0068420 A1, par. 0035)
NPLs
Intel, “Synchronization Signal Periodicity”, R1-1704710, 04/2017 (From Applicant’s IDS)
Nokia and Alcatel-Lucent Shanghai Bell, “On Requirements and Design of SS Burst Set and SS Block Index Indication”, R1-1703092, 02/2017 (From Applicant’s IDS)
Ericsson, “Store System Information”, R2-1702858, 04/2017 (From Applicant’s IDS)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463